Title: Credentials for Peter Penet, 15 July 1779
From: Jefferson, Thomas
To: 



To all to whom these present Letters shall come Greeting:
July 15. 1779

Whereas the General Assembly by their resolution bearing date the 9th day of December 1778 did empower the Governor with the advice of the Council of State to take such measures as might be necessary and should seem probable for obtaining a Loan of Gold and Silver to this Commonwealth to such extent as they should think expedient, and that the said assembly would make good his Contracts for that purpose. And his Excellency Patrick Henry esqr. late Governor of this Commonwealth by his Commission bearing date the 22d. day of May in this present year did by and with the advice of the Council of State nominate constitute and appoint Peter Penett esqr. of Nante in the Kingdom of France to be agent for this Commonwealth for the purpose of obtaining a loan of Gold and Silver not exceeding the Term of one hundred thousand pounds Sterling for the use of the said Commonwealth and did pledge the faith of the said Commonwealth for the fulfilling and punctual performance of all such agreements as he might make and enter into relative to such loan of Gold and Silver: Now Know ye that I Thomas Jefferson Governor of the said Commonwealth of Virginia by and with advice of the Council of State, do ratify and confirm the said power and authorities so given to the said Peter Penet esqr. by the Commission from the said late Governor Henry and do solemnly pledge the faith of the Commonwealth for the fulfilling and punctual performance of all such agreements made or to be made by the said Peter Penet relative to the said Loan of Gold and Silver in the most full and ample manner. In Witness whereof I have hereunto set my hand and caused the Seal of the said Commonwealth to be affixed at Wmsburg the 15th. day of July in the 4th. year of the Commonwealth and in the year of our Lord 1779.

Th: Jefferson

